Exhibit 10

EXECUTION COPY

U.S. $600,000,000

FIVE YEAR CREDIT AGREEMENT

Dated as of June 6, 2006

Among

PEPSIAMERICAS, INC.

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

BANK OF AMERICA, N.A.

and

WACHOVIA BANK, NATIONAL ASSOCIATION

as Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.

as Joint Lead Arrangers

and

CITIBANK, N.A.

as Agent

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

ARTICLE I

 

 

 

 

 

 

 

SECTION 1.01. Certain Defined Terms

 

1

 

 

 

 

 

SECTION 1.02. Computation of Time Periods

 

11

 

 

 

 

 

SECTION 1.03. Accounting Terms

 

11

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

SECTION 2.01. The Revolving Credit Advances and Letters of Credit

 

11

 

 

 

 

 

SECTION 2.02. Making the Revolving Credit Advances

 

12

 

 

 

 

 

SECTION 2.03. The Competitive Bid Advances

 

13

 

 

 

 

 

SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of Credit

 

15

 

 

 

 

 

SECTION 2.05. Fees

 

17

 

 

 

 

 

SECTION 2.06. Optional Termination or Reduction of the Commitments

 

17

 

 

 

 

 

SECTION 2.07. Repayment of Revolving Credit Advances

 

17

 

 

 

 

 

SECTION 2.08. Interest on Revolving Credit Advances

 

18

 

 

 

 

 

SECTION 2.09. Interest Rate Determination

 

18

 

 

 

 

 

SECTION 2.10. Optional Conversion of Revolving Credit Advances

 

19

 

 

 

 

 

SECTION 2.11. Prepayments of Revolving Credit Advances

 

19

 

 

 

 

 

SECTION 2.12. Increased Costs

 

20

 

 

 

 

 

SECTION 2.13. Illegality

 

20

 

 

 

 

 

SECTION 2.14. Payments and Computations

 

21

 

 

 

 

 

SECTION 2.15. Taxes

 

22

 

 

 

 

 

SECTION 2.16. Sharing of Payments, Etc.

 

23

 

 

 

 

 

SECTION 2.17. Evidence of Debt

 

23

 

 

 

 

 

 

i


--------------------------------------------------------------------------------




 

SECTION 2.18. Use of Proceeds

 

24

 

 

 

 

 

SECTION 2.19. Increase in the Aggregate Commitments

 

24

 

 

 

 

 

SECTION 2.20. Extension of Termination Date

 

25

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03

 

26

 

 

 

 

 

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing, Issuance
and Extension Date.

 

28

 

 

 

 

 

SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing

 

28

 

 

 

 

 

SECTION 3.04. Determinations Under Section 3.01

 

29

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

SECTION 4.01. Representations and Warranties of the Borrower

 

29

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

SECTION 5.01. Affirmative Covenants

 

30

 

 

 

 

 

SECTION 5.02. Negative Covenants

 

32

 

 

 

 

 

SECTION 5.03. Financial Covenant

 

34

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

SECTION 6.01. Events of Default

 

34

 

 

 

 

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

 

35

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

SECTION 7.01. Authorization and Action

 

36

 

 

 

 

 

SECTION 7.02. Agent’s Reliance, Etc.

 

36

 

 

 

 

 

SECTION 7.03. Citibank and Affiliates

 

37

 

 

 

 

 

SECTION 7.04. Lender Credit Decision

 

37

 

 

 

 

 

SECTION 7.05. Indemnification

 

37

 

 

 

 

 

SECTION 7.06. Successor Agent

 

38

 

 

 

 

 

 

ii


--------------------------------------------------------------------------------




 

SECTION 7.07. Other Agents.

 

38

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

SECTION 8.01. Amendments, Etc.

 

38

 

 

 

 

 

SECTION 8.02. Notices, Etc.

 

38

 

 

 

 

 

SECTION 8.03. No Waiver; Remedies

 

39

 

 

 

 

 

SECTION 8.04. Costs and Expenses

 

39

 

 

 

 

 

SECTION 8.05. Right of Set-off

 

40

 

 

 

 

 

SECTION 8.06. Binding Effect

 

40

 

 

 

 

 

SECTION 8.07. Assignments and Participations

 

40

 

 

 

 

 

SECTION 8.08. Confidentiality

 

43

 

 

 

 

 

SECTION 8.09. Governing Law

 

43

 

 

 

 

 

SECTION 8.10. Execution in Counterparts

 

43

 

 

 

 

 

SECTION 8.11. Jurisdiction, Etc.

 

43

 

 

 

 

 

SECTION 8.12. No Liability of the Issuing Banks

 

43

 

 

 

 

 

SECTION 8.13. Patriot Act

 

44

 

 

 

 

 

SECTION 8.14. Waiver of Jury Trial

 

45

 

 

iii


--------------------------------------------------------------------------------




Schedules

Schedule I - List of Applicable Lending Offices

Schedule 3.01(b) - Disclosed Litigation

Schedule 5.02(a) - Existing Liens

Schedule 6.01(g) - Material Subsidiaries

Exhibits

Exhibit A-1        -        Form of Revolving Credit Note

Exhibit A-2        -        Form of Competitive Bid Note

Exhibit B-1         -        Form of Notice of Revolving Credit Borrowing

Exhibit B-2         -        Form of Notice of Competitive Bid Borrowing

Exhibit C            -        Form of Assignment and Acceptance

Exhibit D            -        Form of Opinion of Counsel for the Borrower

 

iv


--------------------------------------------------------------------------------


FIVE YEAR CREDIT AGREEMENT

Dated as of June 6, 2006

PEPSIAMERICAS, INC., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
and initial issuing banks (the “Initial Issuing Banks”) listed on the signature
pages hereof, JPMORGAN CHASE BANK, N.A., as syndication agent, BANK OF AMERICA,
N.A. and WACHOVIA BANK, NATIONAL ASSOCIATION, as documentation agents, CITIGROUP
GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES INC., as joint lead arrangers,
and CITIBANK, N.A. (“Citibank”), as agent (the “Agent”) for the Lenders (as
hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Advance” means a Revolving Credit Advance or a Competitive Bid Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 388 Greenwich Street, New York, New York 10013,
Account No. 36852248, Attention:  Bank Loan Syndications.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance and, in the
case of a Competitive Bid Advance, the office of such Lender notified by such
Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

“Applicable Margin” means (a) for Base Rate Advances, 0% per annum and (b) for
Eurodollar Rate Advances, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

Public Debt Rating
S&P/Moody’s/Fitch

 

 

 

Applicable Margin for
Eurodollar Rate Advances

 

Level 1

 

 

 

A+/A1/A+ or above

 

0.150

%

Level 2

 

 

 

A/A2/A or above

 

0.190

%

Level 3

 

 

 

A-/A3/A-

 

0.230

%

Level 4

 

 

 

BBB+/Baa1/BBB+

 

0.270

%

Level 5

 

 

 

BBB/Baa2/BBB

 

0.350

%

Level 6

 

 

 

Lower than Level 5

 

0.475

%

 


--------------------------------------------------------------------------------




“Applicable Percentage” means a percentage per annum determined by reference to
the Public Debt Rating in effect on such date as set forth below:

Public Debt Rating
S&P/Moody’s/Fitch

 

 

 

Applicable
Percentage

 

Level 1

 

 

 

A+/A1/A+ or above

 

0.050

%

Level 2

 

 

 

A/A2/A or above

 

0.060

%

Level 3

 

 

 

A-/A3/A-

 

0.070

%

Level 4

 

 

 

BBB+/Baa1/BBB+

 

0.080

%

Level 5

 

 

 

BBB/Baa2/BBB

 

0.100

%

Level 6

 

 

 

Lower than Level 5

 

0.150

%

 

“Applicable Utilization Fee” means, as of any date that the aggregate principal
amount of the Advances plus the aggregate Available Amount of Letters of Credit
exceed 50% of the aggregate Commitments, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

Public Debt Rating
S&P/Moody’s/Fitch

 

 

 

Applicable
Utilization Fee

 

Level 1

 

 

 

A+/A1/A+ or above

 

0.100

%

Level 2

 

 

 

A/A2/A or above

 

0.100

%

Level 3

 

 

 

A-/A3/A-

 

0.100

%

Level 4

 

 

 

BBB+/Baa1/BBB+

 

0.100

%

Level 5

 

 

 

BBB/Baa2/BBB

 

0.100

%

Level 6

 

 

 

Lower than Level 5

 

0.100

%

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.19(d).

“Assumption Agreement” means an assumption agreement in form and substance
satisfactory to the Borrower and the Agent pursuant to which an Assuming Lender
agrees to become a party to this Agreement.

2


--------------------------------------------------------------------------------




“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing and the absence of any
legal impediment to drawing).

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;

(b)           the sum (adjusted to the nearest 1/4 of 1% or, if there is no
nearest 1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1¤2 of 1% per annum,
plus (ii) the rate obtained by dividing (A) the latest three-week moving average
of secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three-month U.S. dollar non-personal time deposits in
the United States, plus (iii) the average during such three-week period of the
annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring U.S. dollar deposits of Citibank in
the United States; and

(c)           1¤2 of one percent per annum above the Federal Funds Rate.

“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.08(a)(i).

“Borrower Information” has the meaning specified in Section 8.08.

“Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances or LIBO Rate Advances, on which dealings
are carried on in the London interbank market.

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

“Commitment Date” has the meaning specified in Section 2.19(b).

“Commitment Increase” has the meaning specified in Section 2.19(a).

“Competitive Bid Advance” means an advance by a Lender to the Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO Rate
Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.

3


--------------------------------------------------------------------------------




“Competitive Bid Note” means a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from a Competitive Bid
Advance made by such Lender.

“Confidential Information” means information that the Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than the Borrower.

“Consenting Lender” has the meaning specified in Section 2.20(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.10.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or
clause (i) below and other payment obligations (collectively, “Guaranteed Debt”)
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Guaranteed Debt or to advance or supply funds for the payment
or purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such Guaranteed Debt or to assure the
holder of such Guaranteed Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (i) all
Debt referred to in clauses (a) through (h) above (including Guaranteed Debt)
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.

“EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense and
(d) amortization expense, in each case determined in accordance with GAAP for
such period.

“Effective Date” has the meaning specified in Section 3.01.

4


--------------------------------------------------------------------------------




“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 8.07, the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that neither the Borrower
nor an Affiliate of the Borrower shall qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition
of a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office

5


--------------------------------------------------------------------------------




is specified, its Domestic Lending Office), or such other office of such Lender
as such Lender may from time to time specify to the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a) the rate per
annum (rounded upward to the nearest whole multiple of 1/16 of 1% per annum)
appearing on Moneyline Telerate Markets Page 3750 (or any successor page) as the
London interbank offered rate for deposits in U.S. dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period or, if for any
reason such rate is not available, the average (rounded upward to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which deposits in U.S. dollars are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurodollar Rate Advance comprising part of such
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period. If the
Moneyline Telerate Markets Page 3750 (or any successor page) is unavailable, the
Eurodollar Rate for any Interest Period for each Eurodollar Rate Advance
comprising part of the same Revolving Credit Borrowing shall be determined by
the Agent on the basis of applicable rates furnished to and received by the
Agent from the Reference Banks two Business Days before the first day of such
Interest Period, subject, however, to the provisions of Section 2.09.

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.08(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances or LIBO Rate Advances comprising part of the same Borrowing means
the reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Rate Advances or LIBO Rate Advances is determined)
having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Extension Date” has the meaning specified in Section 2.20(b).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fitch” means Fitch, Inc.

“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i).

“GAAP” has the meaning specified in Section 1.03.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas

6


--------------------------------------------------------------------------------




and (b) any other chemicals, materials or substances designated, classified or
regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).

“Information Memorandum” means the information memorandum dated May 8, 2006 used
by the Agent in connection with the syndication of the Commitments.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing and each LIBO Rate Advance comprising part of
the same Competitive Bid Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurodollar Rate Advance and ending on the last
day of the period selected by the Borrower pursuant to the provisions below and,
thereafter, with respect to Eurodollar Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, as the Borrower may, upon notice received by the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:

(a)           the Borrower may not select any Interest Period that ends after
the latest Termination Date;

(b)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Revolving Credit Borrowing or for LIBO Rate
Advances comprising part of the same Competitive Bid Borrowing shall be of the
same duration;

(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

(d)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 8.07 so long as such Eligible Assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register), for so long as the Initial Issuing Bank or Eligible
Assignee, as the case may be, shall have a Letter of Credit Commitment.

7


--------------------------------------------------------------------------------




“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.

“L/C Related Documents” has the meaning specified in Section 2.07(b)(i).

“Lenders” means the Initial Lenders, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.19 or 2.20 and each
Person that shall become a party hereto pursuant to Section 8.07.

“Letter of Credit” has the meaning specified in Section 2.01(b).

“Letter of Credit Agreement” has the meaning specified in Section 2.04(a).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit to the Borrower in
(a) the amount set forth opposite the Issuing Bank’s name on the signature
pages hereto under the caption “Letter of Credit Commitment”, (b) if such
Issuing Bank has become an Issuing Bank hereunder pursuant to an Assumption
Agreement, the amount set forth in such Assumption Agreement, or (c) if such
Issuing Bank has entered into one or more Assignment and Acceptances, the amount
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, in each
case as such amount may be reduced prior to such time pursuant to Section 2.06.

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $100,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.06.

“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum obtained by dividing (a)  the rate per annum (rounded upward
to the nearest whole multiple of 1/16 of 1% per annum) appearing on Moneyline
Telerate Markets Page 3750 (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. dollars offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to the amount that would be the
Reference Banks’ respective ratable shares of such Borrowing if such Borrowing
were to be a Revolving Credit Borrowing to be outstanding during such Interest
Period and for a period equal to such Interest Period by (b) a percentage equal
to 100% minus the Eurodollar Rate Reserve Percentage for such Interest Period.
If the Moneyline Telerate Markets Page 3750 (or any successor page) is
unavailable, the LIBO Rate for any Interest Period for each LIBO Rate Advance
comprising part of the same Competitive Bid Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.09.

“LIBO Rate Advances” means a Competitive Bid Advance bearing interest based on
the LIBO Rate.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

8


--------------------------------------------------------------------------------




“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole,
(b) the rights and remedies of the Agent or any Lender under this Agreement or
any Note or (c) the ability of the Borrower to perform its obligations under
this Agreement or any Note.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Non-Consenting Lender” has the meaning specified in Section 2.20(b).

“Note” means a Revolving Credit Note or a Competitive Bid Note.

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).

“Notice of Issuance” has the meaning specified in Section 2.04(a).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“PepsiCo” means PepsiCo, Inc., a North Carolina corporation.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b) hereof; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than 45
days; (c) pledges or deposits to secure obligations under workers’ compensation
laws or similar legislation or to secure public or statutory obligations; and
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by S&P, Moody’s or Fitch, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P, Moody’s and Fitch shall have in effect a Public Debt
Rating, the Applicable Margin, the

9


--------------------------------------------------------------------------------




Applicable Percentage and the Applicable Utilization Fee shall be determined by
reference to the available rating; (b) if none of  S&P, Moody’s or Fitch shall
have in effect a Public Debt Rating, the Applicable Margin, the Applicable
Percentage and the Applicable Utilization Fee will be set in accordance with
Level 6 under the definition of “Applicable Margin”, “Applicable Percentage” or
“Applicable Utilization Fee”, as the case may be; (c) if the ratings established
by S&P, Moody’s and Fitch shall fall within different levels, the Applicable
Margin, the Applicable Percentage and the Applicable Utilization Fee shall be
based upon the rating of two of the three rating agencies unless all three
ratings shall fall within different levels, in which case the applicable level
will be deemed to be the middle of such ratings; (d) if any rating established
by S&P, Moody’s or Fitch shall be changed, such change shall be effective as of
the date on which such change is first announced publicly by the rating agency
making such change; and (e) if S&P, Moody’s or Fitch shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P, Moody’s or Fitch, as the case may be, shall refer to the then
equivalent rating by S&P, Moody’s or Fitch, as the case may be.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Revolving Credit Commitment at such time and the denominator of which is the
aggregate Revolving Credit Commitments at such time and (b) such amount.

“Reference Banks” means Citibank, JPMorgan Chase Bank, N.A., Bank of America,
N.A. and Wachovia Bank, National Association.

“Register” has the meaning specified in Section 8.07(d).

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Revolving Credit
Advances owing to Lenders, or, if no such principal amount is then outstanding,
Lenders having at least a majority in interest of the Revolving Credit
Commitments.

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on the signature pages hereof under the caption
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the amount set forth in such Assumption
Agreement or (c) if such Lender has entered into an Assignment and Acceptance,
the amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.07(d), as such amount may be reduced pursuant to
Section 2.06 or increased pursuant to Section 2.19.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any  ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

10


--------------------------------------------------------------------------------




“SPC” has the  meaning specified in Section 8.07(f) hereto.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Termination Date” means the earlier of (a) June 6, 2011 subject to the
extension thereof pursuant to Section 2.20 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.20 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit to the Borrower
in an amount equal to the excess of (a) the amount of its Letter of Credit
Commitment over (b) the aggregate Available Amount of all Letters of Credit
issued by such Issuing Bank.

“Unused Commitment” means, with respect to each Lender at any time, (a) the
amount of such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances made
by such Lender (in its capacity as a Lender) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of the aggregate Competitive Bid Advances
outstanding at such time plus (iii) such Lender’s Ratable Share of the aggregate
Available Amount of all the Letters of Credit outstanding at such time.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from”  means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Revolving Credit Advances and Letters of Credit. (a) 
Revolving Credit Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Credit Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date applicable to such Lender in an amount
not to exceed such Lender’s Unused Commitment. Each Revolving Credit Borrowing
shall be in an aggregate amount of $1,000,000 or an integral multiple of
$1,000,000 in excess thereof and shall consist of Revolving Credit Advances of
the same Type made on the same day by the Lenders ratably according to their
respective Revolving Credit Commitments. Within the limits of each Lender’s
Commitment, the Borrower may borrow under this Section 2.01(a), prepay pursuant
to Section 2.11 and reborrow under this Section 2.01(a).

11


--------------------------------------------------------------------------------


(b)           Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “Letter of
Credit”) for the account of the Borrower from time to time on any Business Day
during the period from the Effective Date until 30 days before the Termination
Date (i) in an aggregate Available Amount for all Letters of Credit issued by
all Issuing Banks not to exceed at any time the Letter of Credit Facility at
such time, (ii) in an amount for each Issuing Bank not to exceed the amount of
such Issuing Banks’ Letter of Credit Commitment at such time and (iii) in an
amount for each such Letter of Credit not to exceed an amount equal to the
Unused Commitments of the Lenders at such time. No Letter of Credit shall have
an expiration date (including all rights of the Borrower or the beneficiary to
require renewal) of greater than one year; provided that any Letter of Credit
which provides for automatic one-year extension(s) of such expiration date shall
be deemed to comply with the foregoing requirement if the Issuing Bank has the
unconditional right to prevent any such automatic extension from taking place.
Within the limits referred to above, the Borrower may request the issuance of
Letters of Credit under this Section 2.01(b), repay any Advances resulting from
drawings thereunder pursuant to Section 2.03(c) and request the issuance of
additional Letters of Credit under this Section 2.01(b). Each letter of credit
listed on Schedule 2.01(b) shall be deemed to constitute a Letter of Credit
issued hereunder, and each Lender that is an issuer of such a Letter of Credit
shall, for purposes of Section 2.03, be deemed to be an Issuing Bank for each
such letter of credit, provided that any renewal or replacement of any such
letter of credit shall be issued by an Issuing Bank pursuant to the terms of
this Agreement. The terms “issue”, “issued”, “issuance” and all similar terms,
when applied to a Letter of Credit, shall include any renewal, extension or
amendment thereof.

SECTION 2.02. Making the Revolving Credit Advances. (a)  Each Revolving Credit
Borrowing shall be made on notice, given not later than (x) 12:00 noon (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurodollar Rate Advances or (y) 12:00 noon (New York City time) on the date of
the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Base Rate Advances, by the Borrower to the Agent, which
shall give to each Lender prompt notice thereof by telecopier or telex. Each
such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier or telex in substantially the form of Exhibit B-1 hereto, specifying
therein the requested (i) date of such Revolving Credit Borrowing, (ii) Type of
Advances comprising such Revolving Credit Borrowing, (iii) aggregate amount of
such Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Revolving Credit Advance. Each Lender shall, before 1:00 P.M.
(New York City time) on the date of such Revolving Credit Borrowing make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower at the Agent’s address referred
to in Section 8.02.

(b)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Revolving
Credit Borrowing if the aggregate amount of such Revolving Credit Borrowing is
less than $1,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.09 or 2.13 and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than six
separate Revolving Credit Borrowings.

(c)           Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the Borrower. In the case of any Revolving Credit Borrowing that the
related Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurodollar Rate Advances, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Revolving
Credit Borrowing when such Revolving Credit Advance, as a result of such
failure, is not made on such date.

(d)           Unless the Agent shall have received notice from a Lender prior to
the time of any Revolving Credit Borrowing that such Lender will not make
available to the Agent such Lender’s ratable portion of such Revolving Credit
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such ratable
portion available to the Agent,

12


--------------------------------------------------------------------------------




such Lender and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable at the time to Revolving Credit Advances comprising such
Revolving Credit Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Revolving Credit Advance as
part of such Revolving Credit Borrowing for purposes of this Agreement.

(e)           The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Revolving Credit Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Advance on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.

SECTION 2.03. The Competitive Bid Advances. (a)  Each Lender severally agrees
that the Borrower may make Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the date hereof
until the date occurring 30 days prior to the Termination Date in the manner set
forth below; provided that the amount of each Competitive Bid Borrowing shall
not exceed the aggregate amount of the Unused Commitments.

(i)            The Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent, by telecopier or telex, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying therein the requested
(v) date of such proposed Competitive Bid Borrowing, (w) aggregate amount of
such proposed Competitive Bid Borrowing, (x) in the case of a Competitive Bid
Borrowing consisting of LIBO Rate Advances, Interest Period, or in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances, maturity date for
repayment of each Fixed Rate Advance to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring 7 days
after the date of such Competitive Bid Borrowing or later than the earlier of
(I) 180 days after the date of such Competitive Bid Borrowing and (II) the
Termination Date), (y) interest payment date or dates relating thereto, and
(z) other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than 10:00 A.M. (New York City time) (A) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, if the Borrower shall
specify in the Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (the Advances
comprising any such Competitive Bid Borrowing being referred to herein as “Fixed
Rate Advances”) and (B) at least four Business Days prior to the date of the
proposed Competitive Bid Borrowing, if the Borrower shall instead specify in the
Notice of Competitive Bid Borrowing that the Advances comprising such
Competitive Bid Borrowing shall be LIBO Rate Advances. Each Notice of
Competitive Bid Borrowing shall be irrevocable and binding on the Borrower. The
Agent shall in turn promptly notify each Lender of each request for a
Competitive Bid Borrowing received by it from the Borrower by sending such
Lender a copy of the related Notice of Competitive Bid Borrowing.

(ii)           Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
as part of such proposed Competitive Bid Borrowing at a rate or rates of
interest specified by such Lender in its sole discretion, by notifying the Agent
(which shall give prompt notice thereof to the Borrower), (A) before 9:30 A.M.
(New York City time) on the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Advances and
(B) before 10:00 A.M. (New York City time) three Business Days before the date
of such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of LIBO Rate Advances of the minimum amount and maximum
amount of each Competitive Bid Advance which such Lender would be willing to
make as part of such proposed Competitive Bid Borrowing (which amounts may,
subject to the proviso to the first sentence of this Section 2.03(a), exceed
such Lender’s Commitment, if any), the rate or rates of interest therefor and
such Lender’s Applicable Lending Office with respect to such Competitive Bid
Advance; provided that if the Agent in its capacity as a Lender shall, in its
sole discretion, elect to make any such offer, it shall notify the Borrower of
such offer at least 30 minutes before the time and on the date on which notice
of such election

13


--------------------------------------------------------------------------------




is to be given to the Agent, by the other Lenders. If any Lender shall elect not
to make such an offer, such Lender shall so notify the Agent before 10:00 A.M.
(New York City time) on the date on which notice of such election is to be given
to the Agent by the other Lenders, and such Lender shall not be obligated to,
and shall not, make any Competitive Bid Advance as part of such Competitive Bid
Borrowing; provided that the failure by any Lender to give such notice shall not
cause such Lender to be obligated to make any Competitive Bid Advance as part of
such proposed Competitive Bid Borrowing.

(iii)          The Borrower shall, in turn, (A) before 10:30 A.M. (New York City
time) on the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances and (B) before
11:00 A.M. (New York City time) three Business Days before the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, either:

(x)            cancel such Competitive Bid Borrowing by giving the Agent notice
to that effect, or

(y)           accept one or more of the offers made by any Lender or Lenders
pursuant to paragraph (ii) above, in its sole discretion, by giving notice to
the Agent of the amount of each Competitive Bid Advance (which amount shall be
equal to or greater than the minimum amount, and equal to or less than the
maximum amount, notified to the Borrower by the Agent on behalf of such Lender
for such Competitive Bid Advance pursuant to paragraph (ii) above) to be made by
each Lender as part of such Competitive Bid Borrowing, and reject any remaining
offers made by Lenders pursuant to paragraph (ii) above by giving the Agent
notice to that effect. The Borrower shall accept the offers made by any Lender
or Lenders to make Competitive Bid Advances in order of the lowest to the
highest rates of interest offered by such Lenders. If two or more Lenders have
offered the same interest rate, the amount to be borrowed at such interest rate
will be allocated among such Lenders in proportion to the amount that each such
Lender offered at such interest rate.

(iv)          If the Borrower notifies the Agent that such Competitive Bid
Borrowing is cancelled pursuant to paragraph (iii)(x) above, the Agent shall
give prompt notice thereof to the Lenders and such Competitive Bid Borrowing
shall not be made.

(v)           If the Borrower accepts one or more of the offers made by any
Lender or Lenders pursuant to paragraph (iii)(y) above, the Agent shall in turn
promptly notify (A) each Lender that has made an offer as described in
paragraph (ii) above, of the date and aggregate amount of such Competitive Bid
Borrowing and whether or not any offer or offers made by such Lender pursuant to
paragraph (ii) above have been accepted by the Borrower, (B) each Lender that is
to make a Competitive Bid Advance as part of such Competitive Bid Borrowing, of
the amount of each Competitive Bid Advance to be made by such Lender as part of
such Competitive Bid Borrowing, and (C) each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, upon receipt,
that the Agent has received forms of documents appearing to fulfill the
applicable conditions set forth in Article III. Each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing shall, before
12:00 noon (New York City time) on the date of such Competitive Bid Borrowing
specified in the notice received from the Agent pursuant to clause (A) of the
preceding sentence or any later time when such Lender shall have received notice
from the Agent pursuant to clause (C) of the preceding sentence, make available
for the account of its Applicable Lending Office to the Agent at the Agent’s
Account, in same day funds, such Lender’s portion of such Competitive Bid
Borrowing. Upon fulfillment of the applicable conditions set forth in
Article III and after receipt by the Agent of such funds, the Agent will make
such funds available to the Borrower at the Agent’s address referred to in
Section 8.02. Promptly after each Competitive Bid Borrowing the Agent will
notify each Lender of the amount and tenor of the Competitive Bid Borrowing.

(vi)          If the Borrower notifies the Agent that it accepts one or more of
the offers made by any Lender or Lenders pursuant to paragraph (iii)(y) above,
such notice of acceptance shall be irrevocable and binding on the Borrower. The
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in the related

14


--------------------------------------------------------------------------------




Notice of Competitive Bid Borrowing for such Competitive Bid Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Competitive Bid Advance to be made by such Lender as
part of such Competitive Bid Borrowing when such Competitive Bid Advance, as a
result of such failure, is not made on such date.

(b)           Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Borrower shall be in
compliance with the limitation set forth in the proviso to the first sentence of
subsection (a) above.

(c)           Within the limits and on the conditions set forth in this
Section 2.03, the Borrower may from time to time borrow under this Section 2.03,
repay or prepay pursuant to subsection (d) below, and reborrow under this
Section 2.03, provided that a Competitive Bid Borrowing shall not be made within
three Business Days of the date of any other Competitive Bid Borrowing.

(d)           The Borrower shall repay to the Agent for the account of each
Lender that has made a Competitive Bid Advance, on the maturity date of each
Competitive Bid Advance (such maturity date being that specified by the Borrower
for repayment of such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and
provided in the Competitive Bid Note evidencing such Competitive Bid Advance),
the then unpaid principal amount of such Competitive Bid Advance. The Borrower
shall have no right to prepay any principal amount of any Competitive Bid
Advance unless, and then only on the terms, specified by the Borrower for such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above and set forth in the Competitive
Bid Note evidencing such Competitive Bid Advance.

(e)           The Borrower shall pay interest on the unpaid principal amount of
each Competitive Bid Advance from the date of such Competitive Bid Advance to
the date the principal amount of such Competitive Bid Advance is repaid in full,
at the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to subsection (a)(ii) above, payable on the interest payment date or
dates specified by the Borrower for such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above, as provided in the Competitive Bid Note evidencing such
Competitive Bid Advance. Upon the occurrence and during the continuance of an
Event of Default, the Borrower shall pay interest on the amount of unpaid
principal of and interest on each Competitive Bid Advance owing to a Lender,
payable in arrears on the date or dates interest is payable thereon, at a rate
per annum equal at all times to 1% per annum above the rate per annum required
to be paid on such Competitive Bid Advance under the terms of the Competitive
Bid Note evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.

(f)            The indebtedness of the Borrower resulting from each Competitive
Bid Advance made to the Borrower as part of a Competitive Bid Borrowing shall be
evidenced by a separate Competitive Bid Note of the Borrower payable to the
order of the Lender making such Competitive Bid Advance.

SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a)  Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof by facsimile. Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, or facsimile, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit (which shall not be later
than the earlier of one year after the date of issuance thereof and the
Termination Date of Lenders having Commitments in an amount equal to or
exceeding the Available Amount of all Letters of Credit after giving effect to
the issuance of such Letter of Credit; provided that any Letter of Credit which
provides for automatic one-year extension(s) of such expiration date shall be
deemed to comply with the foregoing requirement if the Issuing Bank has the
unconditional right to prevent any such automatic extension from taking place
and each Issuing Bank hereby agrees to exercise such right to prevent any such
automatic extension for each Letter of Credit outstanding after such Termination
Date), (D) name and address of the beneficiary of such Letter of Credit and
(E) form of such Letter of Credit, and shall be

15


--------------------------------------------------------------------------------




accompanied by such customary application and agreement for letter of credit as
such Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”). If the requested
form of such Letter of Credit is acceptable to such Issuing Bank in its sole
discretion, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower at its office referred to in Section 8.02 or as otherwise agreed with
the Borrower in connection with such issuance. In the event and to the extent
that the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.

(b)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the Available Amount of such Letter of Credit. The
Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the Borrower on the date made, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to the operation of
Section 2.19, an assignment in accordance with Section 8.07 or otherwise
pursuant to this Agreement.

(c)           Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of an Advance (without regard to
any minimum amount of any Advance or Borrowing), which shall be a Base Rate
Advance on the date such draft is paid. Each Issuing Bank shall give prompt
notice of each drawing under any Letter of Credit issued by it to the Borrower
and the Agent. Upon written demand by such Issuing Bank, with a copy of such
demand to the Agent and the Borrower, each Lender shall pay to the Agent such
Lender’s Ratable Share of such outstanding Advance, by making available for the
account of its Applicable Lending Office to the Agent for the account of such
Issuing Bank, by deposit to the Agent’s Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of such Advance to be
funded by such Lender. Each Lender acknowledges and agrees that its obligation
to make Advances pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly after receipt thereof, the Agent shall transfer such funds
to such Issuing Bank. Each Lender agrees to fund its Ratable Share of an
outstanding Advance on (i) the Business Day on which demand therefor is made by
such Issuing Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day, or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. If and to the extent that any Lender shall not have so made the amount of
such Advance available to the Agent, such Lender agrees to pay to the Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by any such Issuing Bank until the date such amount is
paid to the Agent, at the Federal Funds Rate for its account or the account of
such Issuing Bank, as applicable. If such Lender shall pay to the Agent such
amount for the account of any such Issuing Bank on any Business Day, such amount
so paid in respect of principal shall constitute an Advance made by such Lender
on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Advance made by such Issuing Bank shall be reduced by
such amount on such Business Day.

(d)           Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit during the preceding month
and drawings during such month under all Letters of Credit and (B) to the Agent
(with a copy to the Borrower) on the first Business Day of each calendar quarter
a written report setting forth the average daily aggregate Available Amount
during the preceding calendar quarter of all Letters of Credit.

16


--------------------------------------------------------------------------------




(e)           Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.04(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.

SECTION 2.05. Fees. (a)  Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Revolving Credit Commitment from the Effective Date in the case of each
Initial Lender and from the effective date specified in the Assumption Agreement
or in the Assignment and Acceptance pursuant to which it became a Lender in the
case of each other Lender until the Termination Date of such Lender at a rate
per annum equal to the Applicable Percentage in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing June 30, 2006, and on the Termination Date of such Lender.

(b)           Letter of Credit Fees. (i)  The Borrower shall pay to the Agent
for the account of each Lender a commission on such Lender’s Ratable Share of
the average daily aggregate Available Amount of all Letters of Credit issued at
the request of the Borrower and outstanding from time to time at a rate per
annum equal to the Applicable Margin for Eurocurrency Rate Advances in effect
from time to time during such calendar quarter, payable in arrears quarterly on
the third Business Day after the last day of each March, June, September and
December, commencing with the quarter ended June 30, 2006, and on and after the
Termination Date payable upon demand; provided that the Applicable Margin shall
be 2% above the Applicable Margin in effect upon the occurrence and during the
continuation of an Event of Default if the Borrowers are required to pay default
interest pursuant to Section 2.08(b).

(ii)           The Borrower shall pay to each Issuing Bank for its own account
such fees as may from time to time be agreed between the Borrower and such
Issuing Bank.

(c)           Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.

SECTION 2.06. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least two Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the Unused Commitments
of the Lenders, provided that each partial reduction shall be in the aggregate
amount of $5,000,000 or an integral multiple thereof.

SECTION 2.07. Repayment of Revolving Credit Advances. (a)  The Borrower shall
repay to the Agent for the ratable account of the Lenders having the same
Termination Date on such Termination Date the aggregate principal amount of the
Revolving Credit Advances then outstanding and owing to such Lenders.

(b)           Letter of Credit Reimbursements. The obligation of the Borrower
under this Agreement, any Letter of Credit Agreement and any other agreement or
instrument, in each case, to repay any Advance that results from payment of a
drawing under a Letter of Credit shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances (it
being understood that any such payment by the Borrower is without prejudice to,
and does not constitute a waiver of, any rights the Borrower might have or might
acquire as a result of the payment by any Lender of any draft or the
reimbursement by the Borrower thereof):

(i)            any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);

(ii)           any change in the time, manner or place of payment of any Letter
of Credit;

(iii)          the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

17


--------------------------------------------------------------------------------




(iv)          any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;

(v)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not substantially comply with
the terms of such Letter of Credit;

(vi)          any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or

(vii)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

SECTION 2.08. Interest on Revolving Credit Advances. (a)  Scheduled Interest.
The Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance owing to each Lender from the date of such Revolving Credit
Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i)            Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time plus (z) the Applicable Utilization Fee in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii)           Eurodollar Rate Advances. During such periods as such Revolving
Credit Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurodollar Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time plus (z) the
Applicable Utilization Fee in effect from time to time, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

(b)           Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Agent may, and upon the request of the Required
Lenders shall, require the Borrower to pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Revolving Credit Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 1% per annum above the
rate per annum required to be paid on such Revolving Credit Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 1% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above, provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Agent.

SECTION 2.09. Interest Rate Determination. (a)  Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate and each LIBO Rate. If any one or more of the Reference Banks
shall not furnish such timely information to the Agent for the purpose of
determining any such interest rate, the Agent shall determine such interest rate
on the basis of timely information furnished by the remaining Reference Banks.
The Agent shall give prompt notice to the Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.08(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.08(a)(ii).

(b)           If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such

18


--------------------------------------------------------------------------------




Required Lenders of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Revolving Credit Advances into, Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist.

(c)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

(d)           On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e)           Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

(f)            If Moneyline Telerate Markets Page 3750 is unavailable and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurodollar Rate or LIBO Rate for any Eurodollar Rate Advances or LIBO Rate
Advances, as the case may be,

(i)            the Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances or
LIBO Rate Advances, as the case may be,

(ii)           with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

(iii)          the obligation of the Lenders to make Eurodollar Rate Advances or
LIBO Rate Advances or to Convert Revolving Credit Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

SECTION 2.10. Optional Conversion of Revolving Credit Advances. The Borrower may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.09 and 2.13, Convert all
Revolving Credit Advances of one Type comprising the same Borrowing into
Revolving Credit Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Revolving Credit Advances shall result in more separate
Revolving Credit Borrowings than permitted under Section 2.02(b). Each such
notice of a Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Revolving Credit Advances to be
Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

SECTION 2.11. Prepayments of Revolving Credit Advances. (a)  Optional. The
Borrower may, upon notice at least two Business Days’ prior to the date of such
prepayment, in the case of Eurodollar Rate Advances, and not later than
11:00 A.M. (New York City time) on the date of such prepayment, in the case of
Base Rate Advances, to the Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amount of the Revolving Credit Advances
comprising part of the same Revolving Credit Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment

19


--------------------------------------------------------------------------------




shall be in an aggregate principal amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c).

(b)           Letters of Credit. The Borrower shall, on the day that is 15 days
prior to the latest Termination Date, pay to the Agent for deposit in the L/C
Cash Deposit Account an amount sufficient to cause the aggregate amount on
deposit in the L/C Cash Deposit Account to equal 100% of the aggregate Available
Amount of all Letters of Credit then outstanding. Upon the drawing of any such
Letter of Credit, to the extent funds are on deposit in the L/C Cash Deposit
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law, and if so applied, then such reimbursement
shall be deemed a repayment of the corresponding Advance in respect of such
Letter of Credit. After all such Letters of Credit shall have expired or been
fully drawn upon and all other obligations of the Borrower thereunder shall have
been paid in full, the balance, if any, in such L/C Cash Deposit Account shall
be promptly returned to the Borrower.

SECTION 2.12. Increased Costs. (a)  If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances or LIBO Rate Advances or agreeing to issue
or of issuing or maintaining or participating in Letters of Credit (excluding
for purposes of this Section 2.12 any  such increased costs resulting from
(i) Taxes or Other Taxes (as to which Section 2.15 shall govern) and
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Borrower shall from time to time,
within 15 days of demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

(b)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type, then, within 15 days of demand by such Lender (with a
copy of such demand to the Agent), the Borrower shall pay to the Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder. A certificate as to such amounts submitted to the Borrower and the
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.

(c)           Failure or delay on the part of the Bank to demand compensation
pursuant to this Section shall not constitute a waiver of the Bank’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate the Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that the Bank notifies
the Borrower of the change in law or circumstance giving rise to such increased
costs or reductions and of the Bank’s intention to claim compensation therefor;
provided further that, if the change in law or circumstance giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or LIBO Rate Advances or to fund or maintain
Eurodollar Rate Advances or LIBO Rate Advances hereunder, (a) each Eurodollar
Rate Advance or LIBO Rate Advance, as the case may be, will automatically, upon
such demand, Convert into a

20


--------------------------------------------------------------------------------




Base Rate Advance or an Advance that bears interest at the rate set forth in
Section 2.08(a)(i), as the case may be, and (b) the obligation of the Lenders to
make Eurodollar Rate Advances or LIBO Rate Advances or to Convert Revolving
Credit Advances into Eurodollar Rate Advances shall be suspended until the Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.14. Payments and Computations. (a)  The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off,  not
later than 11:00 A.M. (New York City time) on the day when due in U.S. dollars
to the Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.03, 2.05(b)(ii), 2.12, 2.15 or 8.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.19
or an extension of the Termination Date pursuant to Section 2.20, and upon the
Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date or Extension Date, as the case may be, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b)           The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due, as permitted by
Section 8.05.

(c)           All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate, the LIBO Rate or the
Federal Funds Rate or in respect of Fixed Rate Advances and of fees and Letter
of Credit commissions shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest, fees or
commissions are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances or LIBO Rate Advances to be
made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

(e)           Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.

21


--------------------------------------------------------------------------------


SECTION 2.15. Taxes. (a)  Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.14 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.15) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

(b)           In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

(c)           The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.15) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.

(d)           Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the Agent,
at such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.

(e)           Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrower with
two original Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes)

22


--------------------------------------------------------------------------------




United States withholding tax, if any, applicable with respect to the Lender
assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service Form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.

(f)            For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.15(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.15(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.

SECTION 2.16. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances owing to it (other
than pursuant to Section 2.12, 2.15 or 8.04(c)) in excess of its Ratable Share
of payments on account of the Revolving Credit Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

SECTION 2.17. Evidence of Debt. (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. The Borrower agrees that upon notice by any Lender
to the Borrower (with a copy of such notice to the Agent) to the effect that a
Revolving Credit Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the
Revolving Credit Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender a Revolving Credit Note
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.

(b)           The Register maintained by the Agent pursuant to
Section 8.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assumption Agreement and each Assignment and Acceptance
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Agent from the Borrower
hereunder and each Lender’s share thereof.

(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.

23


--------------------------------------------------------------------------------




SECTION 2.18. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries, including commercial
paper backstop.

SECTION 2.19. Increase in the Aggregate Commitments. (a) The Borrower may, at
any time but in any event not more than once in any calendar year prior to the
latest Termination Date, by notice to the Agent, request that the aggregate
amount of the Commitment be increased by an amount of $20,000,000 or an integral
multiple thereof (each a “Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the latest scheduled Termination Date then in
effect (the “Increase Date”) as specified in the related notice to the Agent;
provided, however that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $800,000,000 and (ii) on the date of any request
by the Borrower for a Commitment Increase and on the related Increase Date no
Default shall have occurred and be continuing.

(b)           The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Agent.

(c)           Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or an integral multiple thereof.

(d)           On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.19(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.20(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the last sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:

(i)            (A) certified copies of resolutions of the Board of Directors of
the Borrower or the Executive Committee of such Board evidencing any necessary
corporate action with respect to the Commitment Increase and the corresponding
modifications to this Agreement and (B) an opinion of counsel for the Borrower
(which may be in-house counsel), in substantially the form of Exhibit D hereto;

(ii)           an Assumption Agreement, duly executed by such Assuming Lender,
the Agent and the Borrower; and

(iii)          confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its

24


--------------------------------------------------------------------------------




Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, in the case of such Assuming Lender, an amount equal to such Assuming
Lender’s ratable portion of the Borrowings then outstanding (calculated based on
its Commitment as a percentage of the aggregate Commitments outstanding after
giving effect to the relevant Commitment Increase) and, in the case of such
Increasing Lender, an amount equal to the excess of (i) such Increasing Lender’s
ratable portion of the Borrowings then outstanding (calculated based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase) over (ii) such Increasing Lender’s
ratable portion of the Borrowings then outstanding (calculated based on its
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate Commitments (without giving effect to the relevant
Commitment Increase). After the Agent’s receipt of such funds from each such
Increasing Lender and each such Assuming Lender, the Agent will promptly
thereafter cause to be distributed like funds to the other Lenders for the
account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Advances owing to
each Lender after giving effect to such distribution equals such Lender’s
ratable portion of the Borrowings then outstanding (calculated based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase).

SECTION 2.20. Extension of Termination Date. (a) At least 30 days but not more
than 45 days prior to the first and/or the second anniversary of the Effective
Date, the Borrower, by written notice to the Agent, may request an extension of
the Termination Date in effect at such time by one year from its then scheduled
expiration. The Agent shall promptly notify each Lender of such request, and
each Lender shall in turn, in its sole discretion, not later than 20 days prior
to such anniversary date, notify the Borrower and the Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Agent and the Borrower in writing of its consent to any such request
for extension of the Termination Date at least 20 days prior to the applicable
anniversary date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request. The Agent shall notify the Borrower not later than 15
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Borrower’s request for an extension of the Termination Date.

(b)           If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Article III shall be satisfied. If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.20, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.20
and the Commitment of such Lender is not assumed in accordance with subsection
(c) of this Section 2.20 on or prior to the applicable Extension Date, the
Commitment of such Non-Consenting Lender and its participations in Letters of
Credit shall automatically terminate in whole on such unextended Termination
Date without any further notice or other action by the Borrower, such Lender or
any other Person; provided that such Non-Consenting Lender’s rights under
Sections 2.12, 2.15 and 8.04, and its obligations under Section 7.05, shall
survive the Termination Date for such Lender as to matters occurring prior to
such date. It is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Borrower for any requested
extension of the Termination Date.

(c)           If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.20, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 10 days prior to the
Termination Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Borrower and the Agent. If after giving effect to the assignments of
Commitments described above there remains any Commitments of Non-Consenting
Lenders, the Borrower may arrange for one or more Consenting Lenders or other
Eligible Assignees as Assuming Lenders to assume, effective as of the Extension
Date, any Non-Consenting Lender’s Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Commitment of any such Assuming Lender as a result of
such substitution shall in

25


--------------------------------------------------------------------------------




no event be less than $5,000,000 unless the amount of the Commitment of such
Non-Consenting Lender is less than $5,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:

(i)            any such Consenting Lender or Assuming Lender shall have paid to
such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid facility fees owing to such Non-Consenting Lender as of the effective
date of such assignment;

(ii)           all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

(iii)          with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 8.07(a) for such
assignment shall have been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.12,
2.15 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date (A) each such Assuming Lender,
if any, and any such Consenting Lender shall have delivered an Assignment and
Acceptance satisfactory to the Borrower and the Agent as to the amount of such
Assuming Lender’s or Consenting Lender’s assumed Commitment and (B) each
Non-Consenting Lender being replaced pursuant to this Section 2.20 shall have
delivered to the Agent any Note or Notes held by such Non-Consenting Lender.
Upon the payment or prepayment of all amounts referred to in clauses (i),
(ii) and (iii) of the immediately preceding sentence, each such Consenting
Lender or Assuming Lender, as of the Extension Date, will be substituted for
such Non-Consenting Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Consenting Lender
hereunder shall, by the provisions hereof, be released and discharged.

(d)           If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.20) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assignment and Acceptance or otherwise) not later than one Business Day prior
to such Extension Date, the Agent shall so notify the Borrower, and, subject to
the satisfaction of the applicable conditions in Article III, the Termination
Date then in effect shall be extended for the additional one-year period as
described in subsection (a) of this Section 2.20, and all references in this
Agreement, and in the Notes, if any, to the “Termination Date” shall, with
respect to each Consenting Lender and each Assuming Lender for such Extension
Date, refer to the Termination Date as so extended. Promptly following each
Extension Date, the Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) of the extension of the scheduled Termination
Date in effect immediately prior thereto and shall thereupon record in the
Register the relevant information with respect to each such Consenting Lender
and each such Assuming Lender.

(e)           If at any Termination Date, the sum of the aggregate outstanding
principal amount of Advances plus the Available Amount of Letters of Credit
outstanding exceed the Commitments of the Lenders having Commitments that extend
to a date later than the Termination Date, the Borrower shall repay Advances
and/or deposit funds into the L/C Cash Deposit Account in an amount equal to
such excess.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03.
Sections 2.01 and 2.03 of this Agreement shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied:

(a)           There shall have occurred no Material Adverse Change since
December 31, 2005.

26


--------------------------------------------------------------------------------




(b)           There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect other than the matters
described on Schedule 3.01(b) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there shall have been no adverse change in the status, or financial
effect on the Borrower or any of its Subsidiaries, of the Disclosed Litigation
from that described on Schedule 3.01(b) hereto.

(c)           Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Borrower and its Subsidiaries as they
shall have requested.

(d)           All governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e)           The Borrower shall have notified each Lender and the Agent in
writing as to the proposed Effective Date.

(f)            The Borrower shall have paid all accrued and invoiced fees and
expenses of the Agent and the Lenders (including the accrued fees and expenses
of counsel to the Agent).

(g)           On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:

(i)            The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

(ii)           No event has occurred and is continuing that constitutes a
Default.

(h)           The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Revolving Credit Notes) in sufficient copies for each
Lender:

(i)            The Revolving Credit Notes to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.17.

(ii)           Certified copies of the resolutions of the Board of Directors of
the Borrower, and of all other documents evidencing any necessary corporate
action and governmental approvals with respect to this Agreement and the Notes.

(iii)          A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.

(iv)          A favorable opinion of Briggs and Morgan, P.A., counsel for the
Borrower, substantially in the form of Exhibit D hereto and as to such other
matters as any Lender through the Agent may reasonably request.

27


--------------------------------------------------------------------------------




(v)           A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.

(i)            The Borrower shall have terminated the commitments, and paid in
full all Debt, interest, fees and other amounts outstanding, under the Credit
Agreement dated as of December 7, 2004, as amended, among the Borrower, the
lenders parties thereto and Citicorp USA, Inc., as agent, and each of the
Lenders that is a party to such credit facility hereby waives, upon execution of
this Agreement, the two Business Days’ notice required by Section 2.06(a) of
said Credit Agreement relating to the termination of commitments thereunder.

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing, Issuance
and Extension Date. The obligation of each Lender to make a Revolving Credit
Advance (other than a Revolving Credit Advance made by any Issuing Bank or any
Lender pursuant to Section 2.04(c)) on the occasion of each Revolving Credit
Borrowing, the obligations of each Issuing Bank to issue a Letter of Credit and
each extension of Commitments pursuant to Section 2.20 shall be subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Revolving Credit Borrowing, such issuance or the applicable Extension
Date (a) the following statements shall be true (and each of the giving of the
applicable Notice of Revolving Credit Borrowing, Notice of Issuance, request for
Commitment extension and the acceptance by the Borrower of the proceeds of such
Revolving Credit Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing, such issuance or such Extension
Date such statements are true):

(i)            the representations and warranties contained in Section 4.01
(except in the case of any Borrowing or Issuance, the representations set forth
in the last sentence of subsection (e) thereof) are correct on and as of such
date, before and after giving effect to such Revolving Credit Borrowing or
issuance and to the application of the proceeds therefrom or such Extension
Date, as though made on and as of such date, and

(ii)           no event has occurred and is continuing, or would result from
such Revolving Credit Borrowing or issuance or from the application of the
proceeds therefrom or such Extension Date, that constitutes a Default;

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto,  (ii) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower of the proceeds of such Competitive Bid Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Competitive
Bid Borrowing such statements are true):

(a)           the representations and warranties contained in Section 4.01 are
correct on and as of the date of such Competitive Bid Borrowing, before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date,

(b)           no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default, and

(c)           no event has occurred and no circumstance exists as a result of
which the information concerning the Borrower that has been provided to the
Agent and each Lender by the Borrower in

28


--------------------------------------------------------------------------------




connection herewith would include an untrue statement of a material fact or omit
to state any material fact or any fact necessary to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading.

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a)           The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.

(b)           The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) any law or contractual
restriction binding on or affecting the Borrower.

(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it.

(d)           This Agreement has been, and each of the Notes to be delivered by
it when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

(e)           The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2005, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of KPMG LLP, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at April 1, 2006, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the three months
then ended, duly certified by the chief financial officer of the Borrower,
copies of which have been furnished to each Lender, fairly present, subject, in
the case of said balance sheet as at April 1, 2006, and said statements of
income and cash flows for the three months then ended, to year-end audit
adjustments, the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles consistently applied.
Since December 31, 2005, there has been no Material Adverse Change.

(f)            There is no pending or threatened action, suit, investigation,
litigation or proceeding, including, without limitation, any Environmental
Action, affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect (other than the Disclosed Litigation) or (ii) purports
to affect the legality, validity or enforceability of this Agreement or any Note
or the consummation of the transactions contemplated hereby,

 

29


--------------------------------------------------------------------------------




and there has been no adverse change in the status, or financial effect on the
Borrower or any of its Subsidiaries, of the Disclosed Litigation from that
described on Schedule 3.01(b) hereto.

(g)           The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

(h)           The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

(i)            The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith by appropriate proceedings
and as to which adequate reserves have been provided in accordance either GAAP
and as to which no Lien exists. No tax Liens have been filed and no claims are
being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

(j)            To the Borrower’s knowledge, no information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Agent or to any
Lender in connection with the negotiation of, or compliance with, this Agreement
contained any misstatement of a material fact or omitted to state a material
fact necessary to make the statements contained therein not misleading.

(k)           The Borrower and its Subsidiaries have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or instrumentality or agency thereof having jurisdiction
over the conduct of their respective businesses or the ownership of their
respective proprieties, the failure to comply with which could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction which could reasonably expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

(a)           Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws .

(b)           Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

 

30


--------------------------------------------------------------------------------


(c)           Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates.

(d)           Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Borrower nor any of its Subsidiaries shall be required to preserve any right
or franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lenders.

(e)           Visitation Rights. At any reasonable time and from time to time
(but no more than twice a year unless an Event of Default has occurred and is
continuing), permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and any of its Subsidiaries with any of their officers or directors
and with their independent certified public accountants.

(f)            Keeping of Books. Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.

(g)           Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

(h)           Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates (other than wholly-owned Subsidiaries of
the Borrower and the Borrower) on terms that are fair and reasonable and no less
favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate.

(i)            PepsiCo Beverage Agreements. Cause each PepsiCo Beverage
Agreement, from and after the date of execution thereof, (i) to remain in full
force and effect, except for any failure to be in full force and effect which
could not reasonably be expected to have a Material Adverse Effect and (ii) to
contain fair and reasonable terms no less favorable to the Borrower and its
Subsidiaries than the Borrower and its Subsidiaries would obtain in a comparable
arms-length transaction. “PepsiCo Beverage Agreements” means, collectively, the
bottling agreements entered into from time to time between the Borrower and its
Subsidiaries or any successor to any such Person and PepsiCo, including without
limitation (a) any master bottling agreement for beverages bearing the
“Pepsi-Cola” and “Pepsi” trademark in the United States, (b) any bottling and
distribution agreement for non-cola products in the United States, (c) any
master fountain syrup agreement and allied brands fountain agreement for
fountain syrup in the United States and (d) any international bottling agreement
for countries outside the United States.

(j)            Reporting Requirements. Furnish to the Lenders:

(i)            as soon as available and in any event within 60 days after the
end of each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by an authorized financial officer of
the Borrower as having been prepared in

 

31


--------------------------------------------------------------------------------




accordance with generally accepted accounting principles and certificates of an
authorized financial officer of the Borrower as to compliance with the terms of
this Agreement;

(ii)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Borrower, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, containing the Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and Consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by KPMG LLP or other independent public
accountants acceptable to the Required Lenders and certificates of an authorized
financial officer of the Borrower as to compliance with the terms of this
Agreement;

(iii)          as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of an authorized financial officer of the Borrower setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto;

(iv)          promptly after the sending or filing thereof, copies of all
reports that the Borrower sends to any of its securityholders, and copies of all
reports and registration statements that the Borrower or any Subsidiary files
with the Securities and Exchange Commission or any national securities exchange;

(v)           promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);
and

(vi)          such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not:

(a)           Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:

(i)            Permitted Liens,

(ii)           purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred prior to, at the time of or within 180 days after the acquisition
thereof solely for the purpose of financing the acquisition of such property or
equipment, or Liens existing on such property or equipment at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced, provided further that the aggregate principal amount of the
indebtedness secured by the Liens referred to in this clause (ii) shall not
exceed $150,000,000,

(iii)          the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto,

32


--------------------------------------------------------------------------------




(iv)          Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,

(v)           Liens which secure indebtedness owing by a Subsidiary of the
Borrower to the Borrower or another Subsidiary of the Borrower,

(vi)          Liens existing on property acquired by the Borrower or any of its
Subsidiaries through the exercise of rights arising out of defaults on
receivables acquired in the ordinary course of business,

(vii)         Liens incurred in connection with receivables securitization
transactions undertaken in the ordinary course of business,

(viii)        other Liens securing Debt in an aggregate principal amount not to
exceed $250,000,000 at any time outstanding,

(ix)           any Lien arising out of the L/C Cash Deposit Account, and

(x)            the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby.

(b)           Mergers, Etc. Merge or consolidate with or into any Person, except
that the Borrower may merge with any other Person so long as the Borrower is the
surviving corporation, provided that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

(c)           Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles.

(d)           Change in Nature of Business. Carry on and conduct, or permit any
of its Subsidiaries to carry on and conduct, its business other than in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted or fields of enterprise reasonably related thereto.

(e)           Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose
of, or permit any of its Subsidiaries to sell, lease, transfer or otherwise
dispose of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except (i) sales of inventory in the ordinary
course of its business, (ii) in a transaction authorized by subsection (b) of
this Section, (iii) in a transaction among the Borrower and its Subsidiaries,
(iv) in receivables securitization transactions as permitted by
Section 5.02(a)(vii) and (v) sales of assets in any twelve month period under
this clause (v) that do not constitute a Substantial Portion of the assets of
the Borrower and its Subsidiaries. “Substantial Portion” means, with respect to
the assets of the Borrower and its Subsidiaries, assets which are responsible
for more than 10% of the consolidated operating income of the Borrower and its
Subsidiaries as reflected in the consolidated financial statements of the
Borrower and its Subsidiaries for the twelve-month period ending as of the end
of the fiscal quarter next proceeding the date of determination.

(f)            Inconsistent Agreements. Enter into, or permit any of its
Subsidiaries (other than a special purpose entity formed in connection with a
receivables securitization transaction) to enter into, any indenture, agreement,
instrument or other arrangement which (i) directly or indirectly prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the incurrence

33


--------------------------------------------------------------------------------




of the Borrower’s obligations under this Agreement, the Notes and the other L/C
Related Documents, the granting of Liens to secure such obligations, or the
ability of any Subsidiary to (A) pay dividends or make other distributions on
its capital stock, (B) make loans or advances to the Borrower or (C) repay loans
or advances from the Borrower or (ii) contains any provision which would be
violated or breached by the making of Advances, as of the date of effectiveness
of such indenture, agreement, instrument or other arrangement, or by the
performance by the Borrower or any of its obligations under this Agreement, the
Notes or the other L/C Related Documents, except as provided in (1) this
Agreement, (2) the 1999 Indenture and Supplement and the 2003 Indenture to the
extent that they limit the right of the Borrower and its Subsidiaries to create
Liens that do not equally and ratably secure the securities outstanding
thereunder, (3) receivables securitization documents to the extent that they
restrict the ability of the Borrower or any Subsidiary to grant Liens or pay
dividends and (4) restrictions on the transfer of any asset subject to Liens
permitted by Section 5.02(a).

SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will maintain, as
at the last day of each fiscal quarter of the Borrower, a ratio of EBITDA to
interest expense of greater than 3.0 to 1.0.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)           The Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable; or the Borrower shall fail to pay any interest
on any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within five Business Days after the same becomes due
and payable; or

(b)           Any representation or warranty made by the Borrower herein or by
the Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made; or

(c)           (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), (e), (h), (i) or (j), 5.02
or 5.03, or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
or

(d)           The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Borrower or such Subsidiary (as the
case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; or

(e)           The Borrower or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up,

34


--------------------------------------------------------------------------------




reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f)            Judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(g)           (i) Any Person or two or more Persons acting in concert (other
than PepsiCo or The Pepsi Bottling Group, Inc.) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Stock of the Borrower (or other securities convertible into such
Voting Stock) representing 20% or more of the combined voting power of all
Voting Stock of the Borrower; or (ii) during any period of up to 24 consecutive
months, commencing after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Borrower shall cease for
any reason (other than due to death or disability) to constitute a majority of
the board of directors of the Borrower (except to the extent that individuals
who at the beginning of such 24-month period were replaced by individuals
(x) elected by 66-2/3% of the remaining members of the board of directors of the
Borrower or (y) nominated for election by a majority of the remaining members of
the board of directors of the Borrower and thereafter elected as directors by
the shareholders of the Borrower); or (iii) the Borrower shall cease to own,
free and clear of any Lien, 100% of the outstanding shares of voting stock of
each Subsidiary listed on Schedule 6.01(g) on a fully diluted basis; or

(h)           The Borrower or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur liability as a result of one or more of the
following:  (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Borrower or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan and
such events (i) through (iii), individually or together could reasonably be
likely to have a Material Adverse Effect;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Revolving Credit Advances
by an Issuing Bank or a Lender pursuant to Section 2.04(c)) and of the Issuing
Banks to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
(other than Revolving Credit Advances by an Issuing Bank or a Lender pursuant to
Section 2.04(c)) and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the L/C Cash Deposit

35


--------------------------------------------------------------------------------




Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other reasonable arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders, provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the United
States Bankruptcy Code of 1978, as amended, the Borrower shall immediately pay
to the Agent on behalf of the Lenders for deposit in the L/C Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding, without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrower. If at any time
the Agent reasonably determines that any funds held in the L/C Cash Deposit
Account are subject to any right or interest of any Person other than the Agent
and the Lenders or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that are free and clear
of any such right and interest. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Deposit Account, such funds shall be
applied to reimburse the Issuing Banks to the extent permitted by applicable
law, and if so applied, then such reimbursement shall be deemed a repayment of
the corresponding Revolving Credit Advance in respect of such Letter of Credit.
After all such Letters of Credit shall have expired or been fully drawn upon and
all other obligations of the Borrower hereunder and under the Notes shall have
been paid in full, the balance, if any, in such L/C Cash Deposit Account shall
be promptly returned to the Borrower.

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Action. Each Lender (in its capacities as a
Lender and an Issuing Bank, as applicable) hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.

SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent:  (i) may treat the Lender that made
any Advance as the holder of the Debt resulting therefrom until the Agent
receives and accepts an Assumption Agreement entered into by an Assuming Lender
as provided in Section 2.19 or 2.20, as the case may be, or an Assignment and
Acceptance entered into by such Lender, as assignor, and an Eligible Assignee,
as assignee, as provided in Section 8.07; (ii) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with  the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or  the existence at
any time of any Default or to inspect the property (including the books and
records) of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

36


--------------------------------------------------------------------------------




SECTION 7.03. Citibank and Affiliates. With respect to its Commitments, the
Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose any information obtained or received by it or any of its
Affiliates relating to the Borrower or any of its Subsidiaries to the extent
such information was obtained or received in any capacity other than as Agent.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 7.05. Indemnification. (a)  Each Lender severally agrees to indemnify
the Agent (to the extent not reimbursed by the Borrower) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its Ratable Share of any out-of-pocket
expenses (including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Agent is not reimbursed for such expenses by the
Borrower.

(b)           Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of this
Agreement or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Borrower.

(c)           The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent or any Issuing Bank
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent or any Issuing Bank for such
other Lender’s Ratable Share of such amount. Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 7.05 that are
subsequently reimbursed by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs or any amounts
payable to an Issuing Bank pursuant to clause (b) above, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, an Issuing Bank, any Lender or a third party.

 

37


--------------------------------------------------------------------------------


SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.

SECTION 7.07. Other Agents. Each Lender hereby acknowledges that neither the
documentation agent nor any other Lender designated as any “Agent” on the
signature pages hereof has any liability hereunder other than in its capacity as
a Lender.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following: 
(a) waive any of the conditions specified in Section 3.01, (b) except as
contemplated by Section 2.19, increase the Commitments of the Lenders,
(c) reduce the principal of, or interest on, the Revolving Credit Advances or
any fees or other amounts payable hereunder, (d) except as contemplated by
Section 2.20, postpone any date fixed for any payment of principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder, or extend the termination or expiration of a Letter of Credit,
(e) change the percentage of the Revolving Credit Commitments or of the
aggregate unpaid principal amount of the Revolving Credit Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder (f) release all or substantially all of the collateral
deposited to the L/C Cash Deposit Account or (g) amend this Section 8.01; and
provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note, (y) no amendment, waiver or consent of Section 9.07(f) shall,
unless in writing and signed by each Lender that has granted a funding option to
an SPC in addition to the Lenders required above to take such action, affect the
rights or duties of such Lender or SPC under this Agreement or any Note; and
(z) no amendment, waiver or consent shall, unless in writing and signed by the
Issuing Banks in addition to the Lenders required above to take such action,
adversely affect the rights or obligations of the Issuing Banks in their
capacities as such under this Agreement.

SECTION 8.02. Notices, Etc. (a)  All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier, telegraphic
or telex communication) and mailed, couriered, telecopied, telegraphed, telexed
or delivered or (y) as and to the extent set forth in Section 8.02(b) and in the
proviso to this Section 8.02(a), if to the Borrower, at its address at 3501
Algonquin Road, Rolling Meadows, Illinois  60008, Attention:  Treasurer; if to
any Initial Lender, at its Domestic Lending Office specified opposite its name
on Schedule I hereto; if to any other Lender, at its Domestic Lending Office
specified in the Assumption Agreement or the Assignment and Acceptance pursuant
to which it became a Lender; and if to the Agent, at its address at Two Penns
Way, New Castle, Delaware 19720, Attention: Bank Loan Syndications Department;
or, as to the Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent, provided that materials required
to be delivered pursuant to Section 5.01(j)(i), (ii) or (iv) shall be delivered
to the Agent as specified in Section 8.02(b) or as otherwise specified to the
Borrower by the Agent. All such notices and communications shall, when mailed,
couriered, telecopied, telegraphed or e-mailed, be effective when deposited in
the mails, delivered to the overnight courier, telecopied, delivered to the
telegraph company or

38


--------------------------------------------------------------------------------




confirmed by e-mail, respectively, except that notices and communications to the
Agent pursuant to Article II, III or VII shall not be effective until received
by the Agent. Delivery by telecopier of an executed counterpart of any amendment
or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

(b)           So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 5.01(j)(i), (ii) and
(iv) shall be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. The Borrower agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.

(c)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses. (a)  The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement. The Borrower
further agrees to pay on demand all costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a).

(b)           The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or (ii) the actual or alleged presence of Hazardous Materials on
any property of the Borrower or any of its Subsidiaries or any Environmental
Action relating in any way to the Borrower or any of its Subsidiaries, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In the

39


--------------------------------------------------------------------------------




case of an investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, arising out of or otherwise relating to
the Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances.

(c)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance or LIBO Rate Advance is made by the Borrower to or for the account
of a Lender other than on the last day of the Interest Period for such Advance,
as a result of a payment or Conversion pursuant to Section 2.09(d) or (e), 2.11
or 2.13, acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, or by an Eligible Assignee to a Lender other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(a), the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

(d)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.12, 2.15 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

SECTION 8.07. Assignments and Participations. (a)  Each Lender may and, if
demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.12 or 2.15 or upon such Lender becoming a Non-Consenting Lender) upon
at least five Business Days’ notice to such Lender and the Agent, will assign to
one or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Revolving Credit Advances owing to it and the Revolving Credit Note or Notes
held by it); provided, however, that (i) each such assignment shall be of a
constant, and not a varying, percentage of its Revolving Credit Commitment, the
Revolving Credit Advances owing to it, its participations in Letters of Credit
and the Note or Notes held by it or a constant, and not a varying, percentage of
its Unissued Letter of Credit Commitment, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender
or an assignment of all of a Lender’s rights and obligations under this
Agreement, the amount of (x) the Revolving Credit Commitment of the assigning
Lender being assigned pursuant to each such assignment

40


--------------------------------------------------------------------------------




(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (y) the Unissued Letter of Credit Commitment of
the assigning Lender being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $1,000,000 or an integral multiple of $1,000,000
in excess thereof, in each case, unless the Borrower and the Agent otherwise
agree, (iii) each such assignment shall be to an Eligible Assignee, (iv) each
such assignment made as a result of a demand by the Borrower pursuant to this
Section 8.07(a) shall be arranged by the Borrower after consultation with the
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Borrower pursuant to this
Section 8.07(a) unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, and (vi) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Revolving Credit Note
subject to such assignment and a processing and recordation fee of $3,500
payable by the parties to each such assignment, provided, however, that in the
case of each assignment made as a result of a demand by the Borrower, such
recordation fee shall be payable by the Borrower except that no such recordation
fee shall be payable in the case of an assignment made at the request of the
Borrower to an Eligible Assignee that is an existing Lender. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.12, 2.15 and 8.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

(c)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Note or Notes subject to such assignment, the
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

41


--------------------------------------------------------------------------------




(d)                 The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e)           Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.

(f)            Each Lender may grant to a special purpose funding vehicle (an
“SPC”) the option to fund all or any part of any Advance that such Lender is
obligated to fund under this Agreement (and upon the exercise by such SPC of
such option to fund, such Lender’s obligations with respect to such Advance
shall be deemed satisfied to the extent of any amounts funded by such SPC);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment(s) to the Borrower hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) any such option granted to an SPC shall
not constitute a commitment by such SPC to fund any Advance, (v) neither the
grant nor the exercise of such option to an SPC shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including, without limitation, its obligations under
Section 2.15) and (vi) no SPC shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such grant of funding option, or postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such grant of funding option.
Each party to this Agreement hereby agrees that no SPC shall be liable for any
indemnity or payment under this Agreement for which a Lender would otherwise be
liable. In furtherance of the foregoing, each party hereto hereby agrees (which
agreements shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof.

(g)           Any Lender may, in connection with any assignment, participation
or grant of funding option or proposed assignment, participation or grant of
funding option pursuant to this Section 8.07, disclose to the assignee,
participant or SPC or proposed assignee, participant or SPC, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee, participant
or SPC or proposed assignee, participant or SPC shall agree to preserve the
confidentiality of any Borrower Information relating to the Borrower received by
it from such Lender.

(h)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation,

42


--------------------------------------------------------------------------------




the Advances owing to it and any Note or Notes held by it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

SECTION 8.08. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of the
Borrower furnished to the Agent or the Lenders by the Borrower (such information
being referred to collectively herein as the “Borrower Information”), except
that each of the Agent and each of the Lenders may disclose Borrower Information
(i) to its and its affiliates’ employees, officers, directors, agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 8.08, to any assignee,
participant, SPC, or prospective assignee, participant or SPC, (vii) to the
extent such Borrower Information (A) is or becomes generally available to the
public on a non-confidential basis other than as a result of a breach of this
Section 8.08 by the Agent or such Lender, or (B) is or becomes available to the
Agent or such Lender on a nonconfidential basis from a source other than the
Borrower, (viii) to such Lender’s direct or indirect contractual counterparties
in swap, securitization or derivative transactions or to legal counsel,
accountants and other professional advisors to such counterparties and (ix) with
the consent of the Borrower.

SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8.11. Jurisdiction, Etc. (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby irrevocably consents to the service
of process in any action or proceeding in such courts by the mailing thereof by
any parties hereto by registered or certified mail, postage prepaid, to the
Borrower at its address specified pursuant to Section 8.02. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes in the courts of any jurisdiction.

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 8.12. No Liability of the Issuing Banks. None of the Agent, the Lenders
nor any Issuing Bank, nor any of their Affiliates, or the respective directors,
officers, employees, agents and advisors of such Person or such Affiliate, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the

43


--------------------------------------------------------------------------------




extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof or any failure
to honor a Letter of Credit where such Issuing Bank is, under applicable law,
required to honor it. The parties hereto expressly agree that, as long as the
Issuing Bank has not acted with gross negligence or willful misconduct, such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation or refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.

SECTION 8.13. Patriot Act. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub.L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower, to the extent commercially reasonable, shall
provide such information and take such actions as are reasonably requested by
the Agent or any Lenders in order to assist the Agent and the Lenders in
maintaining compliance with the Patriot Act.

 

44


--------------------------------------------------------------------------------


SECTION 8.14. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

PEPSIAMERICAS, INC.

 

 

 

By

/s/ Andrew R. Stark

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

CITIBANK, N.A.,

 

 

as Agent

 

 

 

 

By

/s/ Carolyn A. Kee

 

 

Title:

Vice President

 

Initial Issuing Banks

Letter of Credit Commitment

 

 

 

 

 

 

 

$50,000,000

CITIBANK, N.A.

 

 

 

 

 

By

/s/ Carolyn A. Kee

 

Title: Vice President

 

 

 

 

$50,000,000

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Mark S. Supple

 

Title: Mark S. Supple, Vice President and Director

 

 

 

 

$100,000,000          Total of the Letter of Credit Commitments

 

 

 

 

 

 

 

Revolving Credit Commitment

 

 

 

 

 

 

 

$65,000,000

CITIBANK, N.A.

 

 

 

 

 

By

/s/ Carolyn A. Kee

 

Title: Vice President

 

 

 

 

$65,000,000

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Thomas T. Hou

 

Title: Vice President

 

 

 

 

 

 

 

 

 

45


--------------------------------------------------------------------------------




 

Co-Documentation Agents

 

 

 

 

$55,000,000

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ David L. Catherall

 

Title: Vice President

 

 

 

 

$55,000,000

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Mark S. Supple

 

Title: Mark S. Supple, Vice President

 

 

 

 

Lenders

 

 

 

 

$50,000,000

BNP PARIBAS

 

 

 

 

 

By:

/s/ Curt Price

 

Name: Curt Price
Title: Managing Director

 

 

 

 

 

By:

/s/ Gaye Plunkett

 

Name: Gaye Plunkett
Title: Vice President

 

 

 

 

$50,000,000

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ Kim Puszczewicz

 

Title: Vice President

 

 

 

 

$50,000,000

MERRILL LYNCH BANK USA

 

 

 

 

 

By:

/s/ Louis Alder

 

Title: Louis Alder, Director

 

 

 

 

$50,000,000

MORGAN STANLEY BANK

 

 

 

 

 

By:

/s/ Daniel Twenge

 

Title: Vice President

 

 

 

 

$50,000,000

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Charles W. Reed

 

Title: Vice President

 

 

 

 

$30,000,000

LASALLE BANK, N.A.

 

 

 

 

 

By:

/s/ Anne Keogh

 

Title: Assistant Vice President

 

 

 

 

$30,000,000

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

/s/ John A. Konstantos

 

Title: Vice President

 

 

 

 

$30,000,000

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael P. Dickman

 

 

 

 

 

 

 

46


--------------------------------------------------------------------------------




 

$30,000,000

REGIONS BANK

 

 

 

 

 

By:

/s/ Sam H. Prudhomme

 

Name: Sam H. Prudhomme
Title: Vice President Corporate Banking Division

 

 

 

 

$600,000,000          Total of the Revolving Credit Commitments

 

 

 

 

47


--------------------------------------------------------------------------------


 

SCHEDULE I
PEPSIAMERICAS, INC.
FIVE YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

 

Name of Initial Lender

 

Domestic Lending Office

 

Eurodollar Lending Office

Bank of America, N.A.

 

1850 Gateway Blvd.

 

1850 Gateway Blvd.



 

CA4-906-05-11

 

CA4-906-05-11



 

Concord, CA 94520

 

Concord, CA 94520



 

Attn: G K Lapitan

 

Attn: G K Lapitan



 

T: 925 675-8205

 

T: 925 675-8205



 

F: 888 969-9264

 

F: 888 969-9264

BNP Paribas

 

919 Third Avenue, 3rd Floor

 

919 Third Avenue, 3rd Floor

 

 

New York, NY 10022

 

New York, NY 10022

 

 

Attn: Daphne Coates

 

Attn: Daphne Coates

 

 

T: 212 471-6628

 

T: 212 471-6628

 

 

F: 212 471-6695

 

F: 212 471-6695

Citibank, N.A.

 

Two Penns Way, Suite 200

 

Two Penns Way, Suite 200



 

New Castle, DE 19720

 

New Castle, DE 19720



 

Attn: Bank Loan Syndications Department

 

Attn: Bank Loan Syndications Department



 

T: 302 894-6171

 

T: 302 894-6171



 

F: 212 994-0961

 

F: 212 994-0961

Fifth Third Bank

 

1701 West Golf Road

 

1701 West Golf Road

 

 

MD GRLM7B

 

MD GRLM7B

 

 

Rolling Meadows, IL 60008

 

Rolling Meadows, IL 60008

 

 

Attn: Kim Puszczewicz

 

Attn: Kim Puszczewicz

 

 

T: 847 871-6088

 

T: 847 871-6088

 

 

F: 847 354-7130

 

F: 847 354-7130

JPMorgan Chase Bank, N.A.

 

1111 Fannin Street, 10th Floor

 

1111 Fannin Street, 10th Floor



 

Houston, TX 77002

 

Houston, TX 77002



 

Attn: Sheila King

 

Attn: Sheila King



 

T: 713 750-2242

 

T: 713 750-2242



 

F: 713 750-2782

 

F: 713 750-2782

LaSalle Bank, N.A.

 

 

 

 

Merrill Lynch Bank USA

 

 

 

 

Morgan Stanley Bank

 

 

 

 

The Northern Trust Company

 

50 S. LaSalle Street

 

50 S. LaSalle Street



 

Chicago, IL 60675

 

Chicago, IL 60675



 

Attn: Linda Honda

 

Attn: Linda Honda



 

T: 312 444-3532

 

T: 312 444-3532



 

F: 312 630-1566

 

F: 312 630-1566

Regions Bank

 

 

 

 

U.S. Bank National Association

 

1850 Osborn Avenue

 

1850 Osborn Avenue



 

Oshkosh, WI 54901

 

Oshkosh, WI 54901



 

Attn: Connie Sweeney

 

Attn: Connie Sweeney



 

T: 920 237-7604

 

T: 920 237-7604



 

F: 920 237-7362

 

F: 920 237-7362

Wachovia Bank, National Association

 

201 South College Street

 

201 South College Street

 

 

Charlotte, NC 28288

 

Charlotte, NC 28288

 

 

Attn: Roy Oliphant

 

Attn: Roy Oliphant

 

 

T: 704 715-7604

 

T: 704 715-7604

 

 

F: 704 715-0091

 

F: 704 715-0091

 


--------------------------------------------------------------------------------




 

Wells Fargo Bank, N.A.

 

 

 

 

 


--------------------------------------------------------------------------------




 

Wells Fargo Bank, National Association

 

201 Third Street

 

201 Third Street



 

MAC 0187-081

 

MAC 0187-081



 

San Francisco, CA 94103

 

San Francisco, CA 94103



 

Attn: Ginnie Padgett

 

Attn: Ginnie Padgett



 

T: 415 477-5374

 

T: 415 477-5374



 

F: 415 979-07675

 

F: 415 979-07675

 


--------------------------------------------------------------------------------


 

SCHEDULE 3.01(b)

Disclosed Litigation

See the description in the Borrower’s Consolidated financial statements under
the note captioned “Environmental and Other Commitments and Contingencies”
appearing in the Borrower’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2005 and in the Borrower’s Quarterly Report on Form 10-Q for the
fiscal quarter ended April 1, 2006.

 


--------------------------------------------------------------------------------


SCHEDULE 5.02(a)

Liens

None

 


--------------------------------------------------------------------------------


 

SCHEDULE 6.01(g)

Material Subsidiaries

Pepsi-Cola General Bottlers, Inc.

P-Americas, Inc.

 


--------------------------------------------------------------------------------


 

EXHIBIT A-1 - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

U.S.$

Dated:                 , 200  

 

FOR VALUE RECEIVED, the undersigned, PepsiAmericas, Inc., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of                     
(the “Lender”) for the account of its Applicable Lending Office on the later of
the Termination Date applicable to such Lender and the date designated pursuant
to Section 2.07 of the Credit Agreement (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Commitment
in figures] or, if less, the aggregate principal amount of the Revolving Credit
Advances made by the Lender to the Borrower pursuant to the Five Year Credit
Agreement dated as of June 6, 2006 among the Borrower, the Lender and certain
other lenders parties thereto, and Citibank, N.A. as Agent for the Lender and
such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
outstanding on  such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, as Agent, at 388 Greenwich Street, New York, New York
10013, in same day funds. Each Revolving Credit Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

PEPSIAMERICAS, INC.

 

 

 

By

 

 

 

Title:

 


--------------------------------------------------------------------------------


ADVANCES AND PAYMENTS OF PRINCIPAL

Date

 

Amount of
Advance

 

Amount of
Principal Paid
or Prepaid

 

Unpaid Principal
Balance

 

Notation
Made By

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT A-2 - FORM OF
COMPETITIVE BID
PROMISSORY NOTE

 

U.S.$                          

Dated:                             , 200   

 

FOR VALUE RECEIVED, the undersigned, PepsiAmericas, Inc., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of                     
(the “Lender”) for the account of its Applicable Lending Office (as defined in
the Five Year Credit Agreement dated as of June 6, 2006 among the Borrower, the
Lender and certain other lenders parties thereto, and Citibank, N.A., as Agent
for the Lender and such other lenders (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined)), on                               , 200  , the principal amount of
U.S.$                              ].

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

Interest Rate:           % per annum (calculated on the basis of a year of
           days for the actual number of days elapsed).

Both principal and interest are payable in lawful money of the United States of
America to Citibank, as agent, for the account of the Lender at the office of
Citibank, at 388 Greenwich Street, New York, New York  10013 in same day funds.

This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

PEPSIAMERICAS, INC.

 

By

 

 

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT B-1 - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
Two Penns Way
New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, PepsiAmericas, Inc., refers to the Five Year Credit Agreement,
dated as of June 6, 2006 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto and  Citibank, N.A., as
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the “Proposed Revolving Credit Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:

(i)            The Business Day of the Proposed Revolving Credit Borrowing is
                           , 200  .

(ii)           The Type of Advances comprising the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].

(iii)          The aggregate amount of the Proposed Revolving Credit Borrowing
is $                           .

[(iv)         The initial Interest Period for each Eurodollar Rate Advance made
as part of the Proposed Revolving Credit Borrowing is          month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

(A)          the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof) are correct, before and after giving effect to the
Proposed Revolving Credit Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and


--------------------------------------------------------------------------------


(B)           no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.

 

 

Very truly yours,

 

 

 

 

 

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Title:

 

2


--------------------------------------------------------------------------------


 

EXHIBIT B-2 - FORM OF NOTICE OF
COMPETITIVE BID BORROWING

Citibank, N.A., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  Two Penns Way
  New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, PepsiAmericas, Inc., refers to the Five Year Credit Agreement,
dated as of June 6, 2006 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto and Citibank, N.A., as
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.03 of the Credit Agreement that the undersigned hereby requests a
Competitive Bid Borrowing under the Credit Agreement, and in that connection
sets forth the terms on which such Competitive Bid Borrowing (the “Proposed
Competitive Bid Borrowing”) is requested to be made:

(A)

 

Date of Competitive Bid Borrowing

 

 

(B)

 

Amount of Competitive Bid Borrowing

 

 

(C)

 

[Maturity Date] [Interest Period]

 

 

(D)

 

Interest Rate Basis

 

 

(E)

 

Interest Payment Date(s)

 

 

(F)

 

 

 

 

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:

(a)           the representations and warranties contained in Section 4.01 are
correct, before and after giving effect to the Proposed Competitive Bid
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date;

(b)           no event has occurred and is continuing, or would result from the
Proposed Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default;

(c)           no event has occurred and no circumstance exists as a result of
which the information concerning the undersigned that has been provided to the
Agent and each Lender by the undersigned in connection with the Credit Agreement
would include an untrue statement of a material fact or omit to state any
material fact or any fact necessary to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading; and

(d)           the aggregate amount of the Proposed Competitive Bid Borrowing and
all other Borrowings to be made on the same day under the Credit Agreement is
within the aggregate amount of the unused Commitments of the Lenders.


--------------------------------------------------------------------------------




The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.03(a)(v) of the Credit
Agreement.

 

Very truly yours,

 

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Title:

 

2


--------------------------------------------------------------------------------


EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE

Reference is made to the Five Year Credit Agreement dated as of June 6, 2006 (as
amended or modified from time to time, the “Credit Agreement”) among
PepsiAmericas, Inc., a Delaware corporation (the “Borrower”), the Lenders (as
defined in the Credit Agreement) and Citibank, N.A., as agent for the Lenders
(the “Agent”). Terms defined in the Credit Agreement are used herein with the
same meaning.

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

1.             The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement, together with
participations in Letters of Credit held by the Assignor, as of the date hereof
(other than in respect of Competitive Bid Advances and Competitive Bid Notes)
equal to the percentage interest specified on Schedule 1 hereto of the
Assignor’s outstanding rights and obligations under the Credit Agreement
specified on Schedule 1 hereto. After giving effect to such sale and assignment,
the Assignee’s Revolving Credit Commitment, Unissued Letter of Credit
Commitment, if any, and the amount of the Revolving Credit Advances owing to the
Assignee will be as set forth on Schedule 1 hereto.

2.             The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Revolving Credit Note[, if any] held by the Assignor [and
requests that the Agent exchange such Revolving Credit Note for a new Revolving
Credit Note payable to the order of [the Assignee in an amount equal to the
Revolving Credit Commitment assumed by the Assignee pursuant hereto or new
Revolving Credit Notes payable to the order of the Assignee in an amount equal
to the Revolving Credit Commitment assumed by the Assignee pursuant hereto and]
the Assignor in an amount equal to the Revolving Credit Commitment retained by
the Assignor under the Credit Agreement, [respectively,] as specified on
Schedule 1 hereto.

3.             The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 4.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.15 of the Credit Agreement.

4.             Following the execution of this Assignment and Acceptance, it
will be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.


--------------------------------------------------------------------------------


5.             Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

6.             Upon such acceptance and recording by the Agent, from and after
the Effective Date, the Agent shall make all payments under the Credit Agreement
and the Revolving Credit Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the
Revolving Credit Notes for periods prior to the Effective Date directly between
themselves.

7.             This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of New York.

8.             This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

2


--------------------------------------------------------------------------------


 

Schedule 1
to
Assignment and Acceptance

Percentage interest assigned:

 

 

%

Assignee’s Commitment:

 

$

        

 

Aggregate outstanding principal amount of Revolving Credit Advances assigned:

 

$

        

 

Principal amount of Revolving Credit Note payable to Assignee:

 

$

        

 

Principal amount of Revolving Credit Note payable to Assignor:

 

$

        

 

Effective Date*:                 , 200  

 

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

By

 

 

Title:

 

 

Dated:                              , 200  

 

 

[NAME OF ASSIGNEE], as Assignee

 

By

 

 

Title:

 

Dated:                              , 200  

 

Domestic Lending Office:

[Address]

 

Eurodollar Lending Office:

[Address]

 

--------------------------------------------------------------------------------

*                    This date should be no earlier than five Business Days
after the delivery of this Assignment and Acceptance to the Agent.

3


--------------------------------------------------------------------------------




 

Accepted [and Approved]** this

 

 

                     day of                            , 200  

 

 

 

 

 

CITIBANK, N.A., as Agent

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[Approved this                      day

 

 

of                               , 200  

 

 

 

 

 

[NAME OF ISSUING BANK]

 

 

 

 

 

By

 

]*

 

 

Title:

 

 

 

 

 

 

 

 

[Approved this                      day

 

 

of                               , 200  

 

 

 

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

By

 

]*

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

**             Required if the Assignee is an Eligible Assignee solely by reason
of clause (viii) of the definition of "Eligible Assignee".

*                    Required if the Assignee is an Eligible Assignee solely by
reason of clause (viii) of the definition of "Eligible Assignee".

*                    Required if the Assignee is an Eligible Assignee solely by
reason of clause (viii) of the definition of "Eligible Assignee".

4


--------------------------------------------------------------------------------


EXHIBIT D - FORM OF
OPINION OF COUNSEL
FOR THE BORROWER

          , 2006

To each of the Lenders parties

  to the Five Year Credit Agreement dated

  as of June 6, 2006

  among PepsiAmericas, Inc.,

  said Lenders and Citibank, N.A.,

  as Agent for said Lenders, and

  to Citibank, N.A., as Agent

Re:          PepsiAmericas, Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(h)(iv) of the Five
Year Credit Agreement dated as of June 6, 2006 (the “Credit Agreement”) among
PepsiAmericas, Inc. (the “Borrower”), the Lenders parties thereto and Citibank,
N.A., as Agent for the Lenders. Undefined capitalized terms used in this letter
have the meanings given them in the Credit Agreement.

We have acted as counsel for the Borrower in connection with the preparation,
execution and delivery of the Credit Agreement. In that connection, we have
examined:

1.             The Credit Agreement.

2.             The documents furnished by the Borrower pursuant to Article III
of the Credit Agreement.

3.             The Certificate of Incorporation of the Borrower and all
amendments thereto (the “Charter”), as certified by the Secretary of State of
Delaware on              , 2006.

4.             The by-laws of the Borrower and all amendments thereto (the
“By-laws”).

5.             A certificate of the Secretary of State of Delaware, dated
             , 2006, attesting to the continued corporate existence and good
standing of the Borrower in that State.

We have also examined the originals, or copies certified to our satisfaction, of
the documents listed in a certificate of the Vice President and Treasurer of the
Borrower, dated the date hereof (the “Certificate”), certifying that the
documents listed in such certificate are all of the indentures, loan or credit
agreements, leases, guarantees, mortgages, security agreements, bonds, notes and
other agreements or instruments, and all of the orders, writs, judgments,
awards, injunctions and decrees, that affect or purport to affect the Borrower’s
right to borrow money or the Borrower’s obligations under the Credit Agreement
or the Notes. In addition, we have examined the originals, or copies certified
to our satisfaction, of such other corporate records of the Borrower,
certificates of public officials and of officers of the Borrower, and
agreements, instruments and other documents, as we have deemed necessary as a
basis for the opinions expressed below. As to questions of fact material to such
opinions, we have relied without independent investigation upon certificates of
the Borrower or its officers or of public officials.

We assume with your permission and without investigation: (i) the due
authorization, execution and delivery of the Credit Agreement by all parties
thereto other than the Borrower, (ii) the validity, binding effect and
enforceability under applicable law of the Credit Agreement against the parties
thereto other than the Borrower, (iii) the authenticity of all documents
submitted to us as originals, (iv) the genuineness of all signatures; (v) the
legal


--------------------------------------------------------------------------------


 

capacity of natural persons, and (vi) the conformity to originals of all
documents submitted to us as copies and the authenticity of the originals of
such copies.

Based upon the foregoing, subject to the other qualifications set forth in this
letter, we are of the opinion that:

1.             The Borrower is a corporation validly existing and in good
standing under the laws of the State of Delaware.

2.             The execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes, and the consummation of the transactions
contemplated thereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) violate the Charter
or the By-laws, (ii) violate any statute, rule or regulation applicable to the
Borrower, or (iii) result in a breach or violation of, or constitute a default
under, any contractual or legal restriction contained in any document listed in
the Certificate. The Credit Agreement and the Notes have been duly executed and
delivered on behalf of the Borrower.

3.             No governmental approval or filing is required for the due
execution, delivery and performance by the Borrower of the Credit Agreement and
the Notes.

4.             The Credit Agreement and the Notes constitute the valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their terms.

5.             To the best of our knowledge, there are no pending or overtly
threatened, in writing, actions or proceedings against the Borrower or any of
its Subsidiaries before any court, governmental agency or arbitrator that
purport to affect the legality, validity, binding effect or enforceability of
the Credit Agreement or any of the Notes or the consummation of the transactions
contemplated thereby or, except as described in Schedule 3.01(b) to the Credit
Agreement, that are likely to have a materially adverse effect upon the
financial condition or operations of the Borrower or any of its Subsidiaries.

6.             In a properly presented case arising out of or relating to the
Credit Agreement or the Notes in any court of the State of Minnesota or in any
Federal court sitting in the State of Minnesota, such court should recognize and
give effect to the provisions of Section 8.09 of the Credit Agreement wherein
the parties thereto agree that the Credit Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of
New York, subject to the last sentence of this paragraph. Without limiting the
generality of the foregoing, a court of the State of Minnesota or a Federal
court sitting in the State of Minnesota should apply the usury law of the State
of New York, and not the usury law of the State of Minnesota, to the Credit
Agreement and the Notes. Minnesota courts applying Minnesota choice of law
rules generally allow parties to a contract, acting in good faith and without an
intent to evade the law, to control the choice of law by express contractual
provision, so long as the choice is neither arbitrary nor fundamentally unfair,
provided that:

(i)            the parties’ choice of law provision may be disregarded if the
choice of one state’s law over another does not create an actual conflict or is
not outcome determinative; and

(ii)           if the law at issue is procedural, the law of the forum will
govern.

Our opinions are subject to the following additional qualifications:

(a)           We are admitted to practice law in the State of Minnesota. The
opinions expressed herein are limited to the laws of the State of Minnesota, the
Delaware General Corporation Law and the Federal laws of the United States as
currently in effect. For purposes of the opinion in paragraph 4, we have assumed
that the Credit Agreement and Notes are governed by the internal laws of the
State of Minnesota.

(b)           Our opinion in paragraph 4 as to enforceability is subject to the
effect of any applicable bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar law affecting creditors’ rights generally; the effect of general

2


--------------------------------------------------------------------------------




 

principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law); and applicable statutes of limitation.

(c)           We express no opinion as to Section 2.16 of the Credit Agreement
insofar as it provides that any Lender purchasing a participation from another
Lender pursuant thereto may exercise set-off or similar rights with respect to
such participation.

(d)           We express no opinion with respect to the validity and
enforceability of (i) indemnification provisions, rights of contribution and
exculpatory provisions to the extent they may be limited on public policy
grounds or subject to securities laws; (ii) broadly stated powers of attorney;
(iii) any remedies insofar as any party exercising such remedies may take any
action which is arbitrary or capricious, unreasonable, not in good faith, or not
commercially reasonable; (iv) provisions to the effect that failure to exercise
or delay in exercising rights or remedies will not operate as a waiver of any
such right or remedy or which purport to render ineffective any waiver,
modification or amendment not in writing; (v) waivers of any statutory or
constitutional rights or remedies; (vi) provisions to the effect that remedies
are cumulative or that stated remedies are not exclusive; and (vii) any
provision for late payment fees, default interest, liquidated damages or other
fees, charges or amounts that may be construed as a penalty.

(e)           We express no opinion with respect to the ability of any party to
collect or be reimbursed for costs and expenses, including attorneys’ fees, to
the extent its rights may be limited to reasonable fees and expenses as
determined by a court, or it is not the prevailing party in the action.

(f)            We express no opinion with respect to whether the Agent or any
Lender is required to file a Notice of Business Activities Report under
Minnesota Statutes Section 290.371. Any party who is so required and does not
file such a report has no cause of action upon which it may bring suit under
Minnesota law, except for issues related to its Minnesota tax liability, unless
and until it pays all taxes, interest, and civil penalties due the State of
Minnesota for all periods, or provides for their payment by security or bond.

Our opinion is rendered solely in connection with the extension of credit
contemplated under the Credit Agreement and the Notes and may not be relied upon
in any manner by any Person other than the addressees hereof and any successor
or assignee of any addressee (collectively, the “Reliance Parties”), and may not
be relied upon by any Reliance Party for any other purpose.

No copies of this opinion may be delivered or furnished to any other party other
than a Reliance Party, nor may all or portions of this opinion be quoted,
circulated or referred to in any other document without our prior written
consent, except that copies of this opinion may be provided to any regulatory
agency having supervisory authority over a Reliance Party and except that this
opinion may be used in connection with the assertion of a defense as to which
this opinion is relevant and necessary or in response to a court order or other
legal process.

Very truly yours,

 

3


--------------------------------------------------------------------------------